UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6899



JOHN WILSON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-96-68, CA-00-775)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Wilson, Appellant Pro Se. Joseph William Hooge Mott, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John L. Wilson seeks to appeal the district court’s final

order denying his motion filed under 28 U.S.C. § 2255 (2000).            We

have reviewed the record and the district court’s memorandum

opinion and conclude for the reasons stated by the district court

that Wilson has not made a substantial showing of the denial of a

constitutional right.     See Wilson v. United States, Nos. CR-96-68;

CA-00-775   (W.D.   Va.   May   6,   2002).   Accordingly,   we   deny    a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              DISMISSED




                                      2